DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-4, 6-8, 10 and 18-20 (Previously Presented)
Claims 5, 9, 11-15 and 17 (Original)
Claim 16 (Currently Amended)
Claim 21 (New)

Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a battery management circuit for managing the power supply and the one or more battery strings, the battery management circuit having first and second terminals coupled to first and second opposing terminals of the power supply and first and second opposing terminals of the electrical load, and having third and fourth terminals coupled to first and second opposing terminals of the one or more battery strings, and having a fifth terminal coupled to a control terminal of the power supply, the battery management circuit comprising: a current sensing circuit having a first terminal coupled to the first terminal of the battery management circuit, a second terminal coupled to the third terminal of the battery management circuit, and a third terminal, said 
a battery measurement circuit having a first terminal coupled to the fifth terminal of the battery management circuit, a second terminal coupled to the third terminal of said current sensing circuit, and at least a third terminal adapted to couple to the first and second terminals of the at least one of the one or more battery strings, said battery measurement circuit configured to: receive the current sensing signal at the third terminal; measure one or more characteristics of the at least one of the one or more battery strings; and provide a power supply control signal at the first terminal of the battery measurement circuit, wherein the power supply control signal controls a voltage level of the supply voltage generated by the power supply such that the battery management circuit draws small and short duration current from the at least one of the one or more battery strings during a battery discharge operation.”, in combination with all other elements recited in claim 1.
Claims 2-20 are also allowed as they further limit allowed claim 1.

Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “a battery management circuit for managing the power supply and the one or more battery strings, the battery management circuit having first and second terminals coupled to first and second opposing terminals of the power supply 
a battery measurement circuit having a first terminal coupled to the fifth terminal of the battery management circuit, a second terminal coupled to the third terminal of said current sensing circuit, and at least a third terminal adapted to couple to the first and second terminals of the at least one of the one or more battery strings, said battery measurement circuit configured to: receive the current sensing signal at the third terminal; measure one or more characteristics of the at least one of the one or more battery strings; and provide a power supply control signal at the first terminal of the battery measurement circuit, wherein the power supply control signal controls a voltage level of the supply voltage generated by the power supply to cause the battery management circuit to draw small and short duration current from the at least one of the one or more battery strings during a battery discharge operation such that the battery discharge operation is performed using voltage control in closed loop 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 12, 2021